DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Response to Arguments
3. Applicant’s arguments with respect to claim(s) [14-15, 20-22, 25 and 28] have been considered but are moot because the new ground of rejection, which is done by modifying the previously applied priors with a newly introduced reference, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e.,” If the threshold variation is 3V and if a 3.3V supply should be used for readout unit 3, an essentially zero dynamic range would remain for the signal. One option would be to use a more costly high-voltage CMOS process for realizing readout unit 3 in combination with a higher supply voltage In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claimed invention is purely structural the previously and the current prior arts reasonable discloses the claimed structure. Examiner can only consider limitation, in light of applicant’s disclosure, when they are explicitly  recited in the claim. See MPEP §2111.

 
With regard to claim 28 applicant further argues on page 15 paragrphs 7-8 of his remark filed on 01/18/2022 on a substance that the secondary reference Miniami discloses a passive  pixel instead of an active pixel.
Examiner respectfully disagrees: In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Thus in the current scenario the limitation in question (active pixel) has been thought by primary reference, Willassen. The examiner brought Miniami,  for his teaching of the wavelength conversion layer since this would allow to detect  and  display an image radiated by x-ray radiation.  As disclosed in for example ¶0168.



                                                Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4 Claim(s) [14-15, 20-22 and   25] is/are rejected under 35 U.S.C. 103  as being unpatentable over  Willassen (US. 2015/0015757) in view of Weisfield (US. 2015/0003584).

Re Claim 14,  Willassen discloses an image sensor (see 200 fig. 2), comprising: a pixel array comprising a plurality of active pixels arranged in a matrix of rows and columns, (see 202 fig. 2) and comprising a plurality of column lines to which outputs of pixels in the same column are coupled for the purpose of outputting pixel signals (see 118 fig. 1 and 218 fig. 2 and ¶ 0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS); readout circuitry comprising a plurality of readout units (see 236 fig. 2), wherein each readout unit comprises an input node and is configured to read out a respective column line through the input node (see fig. 1 124 fig. 1, the input  node being the input to the integrator); a row controller for selecting among the plurality of  active pixels for read-out (see 114,  and ¶0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS);  and a plurality of capacitive units (see 126 fig.1 since each pixel in the pixel array as depicted in fig 2, has same configuration as the  image sensor 100 of fig. 1), wherein each capacitive unit (126 fig. 1) is configured to capacitively couple each input node (input to the integrator as depicted in fig. 1) to the respective column line (118 fig. 1),  and wherein the readout circuitry (236 fig. 2) and/or the row controller  (114 fig. 1) are at least partially integrated on one or more semiconductor dies (for example as depicted in fig. 2 the red-out circuitry on a semiconductor die).

Willassen doesn’t seem to explicitly disclose wherein the pixel array and/or capacitive unit are integrated on a thin-film transistor (TFT) panel,
 
Nonetheless in the same field of endeavor Weisfield discloses an image processing device as Willassen (see Weisfield fig. 1).  Weisfield  further discloses pixel array and/or capacitive unit are integrated on a thin-film transistor (TFT) panel (see for example ¶¶ 005 and 0021, in a typical large TFT flat panel detector having an active detection area of 30.times.30 cm, a 10.times.10 cm CMOS sensor may be embedded e.g. in the middle of the TFT panel detector.
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated  Modify Willassen before the effective filling date of the claimed invention by the teachings of Weisfield for example by embedding the active pixel array of Willassen  on TFT panel as taught in  Weisfield since this would allow to produce a high resolution sensor array cost effectively. Thus enhancing usability (see Weisfield ¶ 005).

Re Claim 15, Willassen as modified further discloses, further comprising, wherein for each selected pixel, the image sensor is configured to perform, a correlated double sampling measurement scheme based on a first pixel readout and a second pixel readout, wherein the first pixel readout comprises a readout of a pixel at a predetermined amount of time after the pixel was reset, and wherein the second pixel readout comprises a readout of a pixel directly after the pixel has been reset (see Willassen fig. 3, 334A and 334B and   ¶¶0026 and 0028, after the transfer signal TX 306 has been de-asserted, another analog-to-digital operation 332 may occur and a second sampling of the output line 320 may occur with sample and hold circuit 134. In the illustrated example, the second sampling is indicated with the SHS 334B event, which indicates that a second sample has been obtained of the output signal value on the output line 320. In one example, the output value of the pixel may then be derived by finding the difference between the second sample and the first sample (i.e., output value=SHS-SHR)).  


Re Claim 20, Willassen as modified further discloses, wherein the readout circuitry and/or the row controller is based on complementary metal-oxide-semiconductor ('CMOS') technology (see Willassen, ¶0022, In one example, each pixel cell is a CMOS imaging pixel).  

Re Claim 21, Willassen as modified further discloses, wherein the readout circuitry comprises a plurality of analog-to-digital converters ('ADCs') (see Willassen 132 fig. 1).  

Re Claim 22, Willassen as modified further discloses, wherein the readout circuitry is configured to read out the column lines based on a charge mode readout (see Willassen 118 fig. 1, when reading out the signal data as described in the text of paragraph 0016).  

Re Claim 25, Willassen as modified further discloses, wherein the readout circuitry is configured to read out the column lines based on a voltage mode readout (see Willassen 118 fig. 1 and ¶0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS. In the illustrated example, bit line 118 is coupled to selectively readout image data from a column of the plurality of pixel cells 102 in the image sensor 100).  

5. Claim [28] is  is/are rejected under 35 U.S.C. 103 as being unpatentable over Willassen (US. 2015/0015757) in view of Weisfield (US. 2015/0003584) and  Minami(US. 2014/0022426). 

Re Claim 28,  Willassen discloses an imaging system (see fig. 2, as depicted) comprising: an image sensor (see 200 fig. 2, pixel array)  comprising: a pixel array comprising a plurality of active pixels arranged in a matrix of rows and columns (see 202 fig. 2 and 100 fig. 1, showing  a schematic one of the  pixel in the pixel array depicted in fig. 2), and comprising a plurality of column lines to which outputs of pixels in the same column are coupled and configured to receive pixel output signals (see 218 fig. 2 and 118 fig. 1 and ¶0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS); and readout circuitry comprising a plurality of readout units (see 236 fig. 2), wherein each readout unit is configured to read out a respective column row controller for selecting pixels among the plurality of active pixels for read-out (see 114,  and ¶0016, Row select transistor RS T4 114 selectively couples the image data output of pixel cell 102 to the readout column bit line 118 in response to a row select signal RS), wherein the image sensor further comprises a plurality of capacitive units (see 126, as fig. 1 is depicting a single exemplary pixel of the pixel array depicted in fig. 2), wherein each capacitive unit is configured to capacitively couple each input node to a respective column line  (see 118, 126 and 122 fig. 1), 

Willassen doesn’t seem to explicitly disclose wherein the pixel array and/or capacitive unit are integrated on a thin-film transistor (TFT) panel,
 
Nonetheless in the same field of endeavor Weisfield discloses an image processing device as Willassen (see Weisfield fig. 1).  Weisfield  further discloses pixel array and/or capacitive unit 
 
Hence it would have been obvious to one of ordinary skill in the art to have been motivated  Modify Willassen  before the effective filling date of the claimed invention by the teachings of Weisfield  for example by embedding the active pixel array of Willassen  on TFT panel as taught in  Weisfield since this would allow to produce a high resolution sensor array cost effectively. Thus enhancing usability (see Weisfield ¶ 005).

Willassen  as modified by Weisfield (combination)  doesn’t seem to explicitly disclose
 
Nonetheless in the same field of endeavor Minami further discloses an image processing system as the combination (see for example Minami fig. 31). Minami further discloses an imaging system (see fig. 31) is configured to construct a plurality of X-ray images of an object (see 99, 100 and 111 fig. 31 and  ¶¶ 0169 and 0171, In the image pickup display system 5 having such a configuration, the image pickup unit 1 (a radiographic image pickup unit) captures image data Dout of a subject 100 based on irradiation light (radiation rays in this example) applied from a light source (a radiation source such as an X-ray source) 99 to the subject 100, and outputs the image data Dout to the image processing section 101. The image processing section), and 

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination by the teachings of Minami for example by incorporating the wavelength conversion layer of Minami in the imaging system of the combination as taught in Minami, before the effective filling date of the claimed invention since this would allow to detect and  display an image radiated by x-ray radiation. Hence enhancing usability.


Allowable Subject Matter
6. Claims [17-19, 23-24 and 26-27] objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
7. The following is a statement of reasons for the indication of allowable subject matter:-
Re Claim 17 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein the readout circuitry comprises a plurality of first segments, wherein each first segment corresponds to a plurality of column lines and is integrated on a respective first semiconductor die, wherein the image sensor further comprises a plurality of first flex foils configured to connect the thin-film transistor ('TFT') panel to an external device, and 3Attorney Docket No. P190001-412-US01/200762EPUS Serial No. 16/923,146 Response to Non-Final Office Action dated July 12, 2021 wherein the respective first semiconductor dies are arranged on respective first flex foils.  

 Re Claim 18 none of the prior on the record alone or in combination teaches or reasonably suggests: a second reference voltage and configured to set a voltage on the signal node to the second reference voltage in dependence of a reset signal outputted by the row controller, in conjunction with the other limitation of the claim

Re Claim 19 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein the image sensor further comprises a plurality of second flex foils configured to connect the thin-film transistor ('TFT') panel to a remainder of the row controller, wherein the respective second semiconductor dies are arranged on respective second flex foils; in conjunction with the other limitation of the claim.

Re Claim 23 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein each readout unit comprises a charge amplifier comprising an operational amplifier, comprising a non-inverting input connected to the third reference voltage, and an inverting input connected to the capacitive unit via a first switch, wherein an output of the operational amplifier is coupled to the inverting input via a feedback capacitor, and the readout unit further comprising comprises a second switch arranged between the output and the inverting input of the operation amplifier; in conjunction with the other limitation of the claim.
 
 Claim 24 is allowed due to its dependency on claim 23.
 
Re Claim 26 none of the prior on the record alone or in combination teaches or reasonably suggests: wherein the input node comprises a high impedance input node and wherein each readout unit is configured to set a voltage on the input node equal to a fourth reference voltage during the first readout and to determine an output voltage based on a change in voltage of the input node with respect to the fourth reference voltage during the second pixel readout; and wherein each readout unit further comprises a voltage setting unit configured to set a voltage on the input node to the fourth reference voltage during the first pixel readout, and configured to provide a high impedance state in the second mode thereby allowing the voltage on the input node to track the pixel voltage when changing from a value corresponding to the first pixel readout to a value corresponding to the second pixel readout; in conjunction with the other limitation of the claim.

Claim 27 is allowed due to its dependency on claim 26.

                                                 Conclusion

7.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698